DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Lee on December 17, 2021.

The application has been amended as follows: 

1. (Currently Amended) A method implemented by a network node, the method comprising: transmitting to a centralized controller an attribute Type Length Value (TLV), wherein a type of the attribute TLV includes a type of a maximum segment identifier depth (MSD) indicating that the MSD is a link MSD, a length of the attribute TLV includes a length of the MSD, and a value of the attribute TLV includes the MSD, which is a maximum number of segment routing (SR) labels supported at one link of a plurality of links of the network node, wherein the centralized controller is to use the attribute TLV to compute an SR tunnel with one or more SR labels, a label stack depth of the SR tunnel does not exceed the MSD, and the SR labels are used for steering a packet through an SR network.

2. (Original) The method of claim 1, wherein the attribute TLV is a Border Gateway Protocol Link State (BGP-LS) extension message.



4. (Original) The method of claim 3, wherein transmitting to the centralized controller the attribute TLV is performed in response to verifying that the centralized controller supports reception of MSDs in BGP-LS extension messages.

5. (Original) The method of claim 1, wherein the network node does not support Path Computation Element Communication Protocol (PCEP) and does not participate in Interior Gateway Protocol(s) (IGP).

6. (Original) The method of claim 1, wherein the network node is an ingress node of the SR tunnel.

7. (Currently Amended) A network node, comprising: a processor and a memory, said memory containing instructions executable by the processor to cause the network node to: transmit to a centralized controller an attribute Type Length Value (TLV), wherein a type of the attribute TLV includes a type of a maximum segment identifier depth (MSD) indicating that the MSD is a link MSD, a length of the attribute TLV includes a length of the MSD, and a value of the attribute TLV includes the MSD, which is a maximum number of segment routing (SR) labels supported at one link of a plurality of links of the network node, wherein the centralized controller is to use the attribute TLV to compute an SR tunnel with one or more SR labels, a label stack depth of the SR tunnel does not exceed the MSD, and the SR labels are used for steering a packet through an SR network.

8. (Original) The network node of claim 7, wherein the attribute TLV is a Border Gateway Protocol Link State (BGP-LS) extension message.



10. (Original) The network node of claim 9, wherein to transmit to the centralized controller the attribute TLV is performed in response to verifying that the centralized controller supports reception of MSDs in BGP-LS extension messages.

11. (Original) The network node of claim 7, wherein the network node does not support Path Computation Element Communication Protocol (PCEP) and does not participate in Interior Gateway Protocol(s) (IGP).

12. (Original) The network node of claim 7, wherein the network node is an ingress node of the SR tunnel.

13. (Currently Amended) A non-transitory machine-readable storage medium that provides instructions that, if executed by a processor of a network node, will cause said processor to perform operations comprising: transmitting to a centralized controller an attribute Type Length Value (TLV), wherein a type of the attribute TLV includes a type of a maximum segment identifier depth (MSD) indicating that the MSD is a link MSD, a length of the attribute TLV includes a length of the MSD, and a value of the attribute TLV includes the MSD, which is a maximum number of segment routing (SR) labels supported at one link of a plurality of links of the network node, wherein the centralized controller is to use the attribute TLV to compute an SR tunnel with one or more SR labels, a label stack depth of the SR tunnel does not exceed the MSD, and the SR labels are used for steering a packet through an SR network.

14. (Original) The non-transitory machine-readable storage medium of claim 13, wherein the attribute TLV is a Border Gateway Protocol Link State (BGP-LS) extension message.

15. (Original) The non-transitory machine-readable storage medium of claim 14, wherein the operations further comprise: negotiating capabilities of a BGP session; and verifying that the centralized controller supports reception of MSDs in BGP-LS extension messages.

16. (Original) The non-transitory machine-readable storage medium of claim 15, wherein transmitting to the centralized controller the attribute TLV is performed in response to verifying that the centralized controller supports reception of MSDs in BGP-LS extension messages.

17. (Original) The non-transitory machine-readable storage medium of claim 13, wherein the network node does not support Path Computation Element Communication Protocol (PCEP) and does not participate in Interior Gateway Protocol(s) (IGP).

18. (Original) The non-transitory machine-readable storage medium of claim 13, wherein the network node is an ingress node of the SR tunnel.

19. (Currently Amended) A method in a network controller, the method comprising: receiving from a network node an attribute Type Length Value (TLV), wherein a type of the attribute TLV includes a type of a maximum segment identifier depth (MSD) indicating that the MSD is a link MSD, a length of the attribute TLV includes a length of the MSD, and a value of the attribute TLV includes a value of the MSD, which is a maximum number of segment routing (SR) labels supported at one link of a plurality of links of the network node; and using the attribute TLV to compute an SR tunnel with one or more SR labels, wherein a label stack depth of the SR tunnel does not exceed the MSD, and the SR labels are used for steering a packet through an SR network that includes the network node.

20. (Original) The method of claim 19, wherein the attribute TLV is a Border Gateway Protocol Link State (BGP-LS) extension message.



22. (Original) The method of claim 19, wherein the network node does not support Path Computation Element Communication Protocol (PCEP) and does not participate in Interior Gateway Protocol(s) (IGP).

23. (Currently Amended) A centralized controller comprising: a processor and a memory, said memory containing instructions executable by the processor to cause the centralized controller to: receive from a network node an attribute Type Length Value (TLV), wherein a type of the attribute TLV includes a type of a maximum segment identifier depth (MSD) indicating that the MSD is a link MSD, a length of the attribute TLV includes a length of the MSD, and a value of the attribute TLV includes a value of the MSD, which is a maximum number of segment routing (SR) labels supported at one link of a plurality of links of the network node, and use the attribute TLV to compute an SR tunnel with one or more SR labels, wherein a label stack depth of the SR tunnel does not exceed the MSD, and the SR labels are used for steering a packet through an SR network that includes the network node.

24. (Original) The centralized controller of claim 23, wherein the attribute TLV is a Border Gateway Protocol Link State (BGP-LS) extension message.

25. (Original) The centralized controller of claim 24, wherein the instructions executable by the processor are further to cause the centralized controller to: negotiate capabilities of a BGP session; and verify that the network node supports transmission of MSDs in BGP-LS extension messages.

26. (Original) The centralized controller of claim 23, wherein the network node does not support Path Computation Element Communication Protocol (PCEP) and does not participate in Interior Gateway Protocol(s) (IGP).

27. (Currently Amended) A non-transitory machine-readable storage medium that provides instructions that, if executed by a processor of a centralized controller, will cause said processor to perform operations comprising: receiving from a network node an attribute Type Length Value (TLV), wherein a type of the attribute TLV includes a type of a maximum segment identifier depth (MSD) indicating that the MSD is a link MSD, a length of the attribute TLV includes a length of the MSD, and a value of the attribute TLV includes a value of the MSD, which is a maximum number of segment routing (SR) labels supported at one link of a plurality of links of the network node; and using the attribute TLV to compute an SR tunnel with one or more SR labels, wherein a label stack depth of the SR tunnel does not exceed the MSD, and the SR labels are used for steering a packet through an SR network that includes the network node.

28. (Original) The non-transitory machine-readable storage medium of claim 27, wherein the attribute TLV is a Border Gateway Protocol Link State (BGP-LS) extension message.

29. (Original) The non-transitory machine-readable storage medium of claim 28 further comprising: negotiating capabilities of a BGP session: and verifying that the network node supports transmission of MSDs in BGP-LS extension messages.

30. (Original) The non-transitory machine-readable storage medium of claim 27, wherein the network node does not support Path Computation Element Communication Protocol (PCEP) and does not participate in Interior Gateway Protocol(s) (IGP).


Allowable Subject Matter
Claim 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination fails to teach the claimed invention in view of the Applicant’s arguments filed 11/16/2021 and the Examiner’s amendment from 12/17/2021. The claim one link of a plurality of links at the network node,” in combination with the other claimed limitations. Examiner notes that in the remarks filed 11/16/2021, Applicant points out the difference between cited reference Lin et al. (“Lin”) (US 20170180247 A1) and the claimed invention, as Lin teaches sending an amount of labels capable of being processed at the node, while the claimed invention, as argued by Applicant, recites “supported at one link of a plurality of links of the network node,” and argues this is different from a node MSD, as Lin’s disclosure “is not a maximum number of segment routing (SR) labels supported at a link of the network node,” and argues, “There is no indication in the cited portions of Lin that the ‘label processing capability’ is provided at the link level of granularity, in the manner claimed.” For these reasons, the claimed invention overcomes the disclosure of Lin.  US 20160359728 A1 teaches a type of link status data in a TLV but does not teach MSD as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAY L VOGEL/Primary Examiner, Art Unit 2478